Citation Nr: 0810991	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bronchitis.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in January 2008.  A transcript of the 
hearing has been associated with the claim file.

The issue of entitlement to service connection for bronchitis 
is addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bronchitis was denied by the RO in 
a decision of January 1946.  The veteran was informed of the 
decision and he did not appeal.

2.  The evidence submitted since the RO's January 1946 
decision is relevant and probative of the issue at hand.


CONCLUSION OF LAW

1.  The January 1946 decision, which denied service 
connection for bronchitis, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the January 1946 decision, 
which denied service connection for bronchitis, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

New and Material

Service connection for bronchitis was denied in a January 
1946 rating decision on the basis that there was no evidence 
of a current diagnosis of bronchitis.  The veteran did not 
appeal the decision and it became final.

At the time of the decision, the record included service 
medical records showing reports of treatment for recurring 
cough with sputum and diagnoses of bronchiectasis.  Records 
also contained a reported history by the veteran that he had 
bronchitis as a child.

Submitted since the RO's January 1946 decision are numerous 
private medical treatment records showing a diagnosis of 
bronchiectasis, and VA outpatient treatment records showing a 
diagnosis of chronic obstructive pulmonary disease (COPD).  

The RO's January 1946 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of bronchiectasis in service, but no evidence of a 
current lung disability.  Since that determination the 
veteran has introduced evidence of diagnoses of 
bronchiectasis and COPD.  This evidence is relevant and 
probative to the issue at hand.  The evidence clearly cures 
one of the evidentiary defects that existed at the time of 
the prior decision.  See 38 C.F.R. § 3.156.  Based upon the 
reason for the prior denial, the additional evidence is new 
and material and the claim is reopened. 




ORDER

The application to reopen the claim for service connection 
for bronchitis is granted.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  

Service medical records show that the veteran was treated for 
recurrent cough with sputum, and was diagnosed with 
bronchiectasis while in service.  Records further show that 
the veteran reported a history of bronchitis when he was a 
child.

Private medical treatment records dated from December 2001 to 
January 2002 note diagnoses of bronchiectasis and treatment 
for cough.  Records also show that the veteran reported a 
history of bronchitis as a child.  

VA outpatient medical treatment records show a diagnosis of 
COPD.

In statements the veteran has argued that the conditions of 
his service aggravated his preexisting bronchitis.

At the Travel Board hearing of January 2008 the veteran 
testified that he has had recurring bronchitis since 
separation from service and that his current lung problems 
are related to his diagnosis in service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the veteran has been diagnosed 
with bronchiectasis and COPD.  Furthermore, service medical 
records show that the veteran sought treatment for recurrent 
cough while in service and he was diagnosed with 
bronchiectasis.  The Board notes that the veteran has not 
undergone a VA examination.  Therefore, a medical examination 
is required.  See McLendon.

Accordingly, the case is REMANDED for the following action:

The veteran should undergo VA examination to 
determine the etiology of all current 
respiratory disability including 
bronchiectasis, bronchitis and COPD.  The 
claims folder must be made available to the 
examiner for review of the case.  All 
indicated tests and studies are to be 
performed.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.  The presence of bronchiectasis, 
bronchitis and COPD should be ruled in or 
out.

Specifically, the examiner should 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., 50-50 probability), 
or unlikely (i.e., a probability of less 
than 50 percent) that the any current 
respiratory disability, to include 
bronchiectasis, bronchitis and COPD, is 
due to the veteran's complaints of 
recurrent cough with sputum, and 
diagnosis of bronchiectasis while in 
service.  If there is clear and 
unmistakable evidence that a particular 
disease pre-existed service, such fact 
must be noted in the report. 

The AOJ shall prepare a rating decision 
that addresses service connection for 
all identified respiratory disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


